Citation Nr: 1220721	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  03-24 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total evaluation based on individual employability (TDIU) due to service-connected disabilities on an extraschedular basis.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel




INTRODUCTION

The appellant in this case is a Veteran who served on active duty from February 1971 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this case in February 2007, March 2008, and in November 2010 for further development.  In May 2012, the Veteran submitted additional argument.  See 38 C.F.R. § 20.1304(c).

The Board notes that it has reviewed not only the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  There are at the present no additional documents pertinent to this appeal in the Virtual VA system.  


FINDING OF FACT

The Veteran's service-connected disability renders him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation based on individual unemployability to due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed a claim for a total disability rating based on individual unemployability (TDIU) in April 2001.  In order to establish entitlement to a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of a total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when, if there is only one disability, the disability is rated as 60 percent or more; or when there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

At the time of the Veteran's claim for a TDIU rating, his only service-connected disability was vascular headaches, rated 50 percent, effective from July 30, 1997.  Consequently, his service-connected disability does not meet the percentage requirements of 38 C.F.R. § 4.16(a).  Notably, in a decision issued in March 2008, the Board denied entitlement to TDIU on a schedular basis (and the Veteran did not appeal this decision).  This appeal concerns only the matter of whether the Veteran is entitled to TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16(b).

The Veteran's pertinent history, as shown repeatedly through the evidence of record, including in his April 2001 claim for a TDIU rating and his VA treatment records, shows that he was employed for at least 20 years as a registered nurse, until he stopped working in 1997/1998.  It is the Veteran's contention that he stopped working because of difficulty concentrating when he has a headache attack, and because he missed a lot of work as a result of his headaches.  

In statements received from the Veteran's acquaintance, S.M.C., in February 2002 and in April 2007, she states that she has known the Veteran since 1993 and that beginning in 1995, his ongoing headache problem became so severe that it started to affect his employment.  Specifically, he started losing more and more time at work, and often could not finish his shift.  She noted that in 1997, the Veteran went from full-time to part-time employment, and eventually stopped working altogether.  Since 1997, he had not been able to hold a job.  She then noted that she worked in management and supervisory capacities, and in her opinion, the Veteran did not "meet the basic requirements for any sort of job because his headaches interfere[d] with his going to work in a timely and steady manner, and [made] it impossible for him to stay on task for any length of time."  See S.M.C.'s April 2007 statement.

The medical evidence of record shows that on March 2002 VA (fee-basis) examination, the Veteran complained of daily headaches that were frontal to bi-temporal before generalizing into the whole head.  The headaches were described as a sharp, achy, pressuring sort of pain; there was no associated nausea, vomiting, photophobia, or visual changes.  The examiner continued the diagnosis of vascular headaches and opined that the Veteran was able to live by himself, competent to drive, and capable of leaving home unaccompanied.  He did not provide an opinion as to the Veteran's employability.

A January 2004 VA treatment record shows that the Veteran was noted to have a history of chronic headaches for years.  The treating physician stated they were "sick headaches" that were incapacitating and resulted in photophobia; therefore, they were compatible with chronic recurrent migraine headaches.  He further stated that they appeared to be "quite disabling" to the Veteran.

A March 2007 private examination report by A.A., CFNP, states that, "Given the chronicity, severity, and multiple layers of symptoms that [the Veteran] is experiencing [with his headaches], it would be very difficult for him to be able to hold any kind of regular job or even a part-time job."

On July 2007 VA examination, the examiner opined that the Veteran's service-connected vascular headaches were serious enough to prevent him from working as a registered nurse.  He noted that working as a registered nurse required the Veteran to meet, greet, and treat patients in a cordial manner.  It also required him to be able to focus on medication orders and treatments to give accurate and professional care.  His headaches, however, affected his behavior.  The examiner stated that the Veteran's descriptions regarding his headaches had been consistent throughout the years, and that he had no reason to doubt that the Veteran experienced significant problems with migraine headaches.  He then opined that the Veteran's headaches prevented him from concentrating on patient care, which might lead to mistakes in medications and treatment given to patients.  They might also lead to negative attitude when treating patients.  The examiner further observed that the Veteran would have difficulty working a sedentary administrative job as it would require concentration and being able to plan for and review patient care.  Therefore, until the Veteran's headaches could be treated effectively and were reduced to no more than 2-3 times a year, he should not work in the nursing field.  

Regarding the Veteran's nonservice-connected fibromyalgia, the examiner stated that these disabilities affected his arms, lower back, and legs, and would preclude working in a nursing job as it required physical movement and the treatment of patients.  It would not, however, preclude him from working in a sedentary desk or supervisory job.  The examiner then concluded his opinion by stating that both the Veteran's service-connected vascular headaches and nonservice-connected fibromyalgia, together, would prevent him from working in the nursing field, and that the relative contribution of each condition to the unemployability would vary depending on the activity of each condition at any given time.

In July 2011, the Veteran's claims file was returned to the June 2007 VA examiner for clarification as to whether the Veteran's service-connected vascular headaches precluded him from all forms of gainful employment or only employment in the nursing field.  The examiner reviewed the Veteran's claims file anew and noted that in addition to his service-connected vascular headaches, he also suffered from fibromyalgia, irritable bowel syndrome, degenerative disc and joint disease of the thoracolumbar spine, degenerative disc disease of the cervical spine, hypertension, hyperlipidemia, and hypothyroidism, which were not service connected.  After examining the Veteran, the examiner provided the following opinion:

1. The veteran's service-connected disability, migraine headaches render him or her unable to secure and maintain substantially gainful full time employment for reasons stated on the previous [compensation and pension] exam.

2. The [nonservice-connected (NSC)] disabilities, fibromyalgia, [degenerative joint disease (DJD)] and [degenerative disc disease (DDD)] thoraco lumbar spine, DDD cervical spine and [irritable bowel syndrome (IBS)], render the veteran unable to secure and maintain substantially gainful full time employment.  The irritable bowel syndrome will affect employability because of the chronic belching and farting.

RATIONALE FOR OPINION GIVEN:

The chronic migraine headaches preclude work and a physical a sedentary [sic] full-time job because he would have difficulty concentrating when he has a severe migraine headache and he would be prone to making error when the pain is severe.

The intermittent episodes of NSC fibromyalgia, NSC DJD and DDD thoraco lumbar spine, NSC DDD cervical spine preclude working a physical or sedentary full-time job because it will impact on his ability to handle bending, lifting, carrying, prolonged walking, running, and sitting because of the pain and stiffness.

In December 2011, the Veteran's claims file was forwarded to the Director of Compensation and Pension Service (pursuant to 38 C.F.R. § 4.16(b)) for consideration of a TDIU rating on an extraschedular basis.  In April 2012, the Director opined (as he did in July 2010 and in May 2011), that the Veteran was not entitled to a TDIU rating on an extraschedular basis.  In reaching this conclusion, the Director noted that the Veteran had not been hospitalized for any significant period of time for headaches, and was able to maintain gainful employment as a registered nurse for 20 years.  He further concluded that the evidence did not a support a finding that the Veteran was unemployable as a result of his service-connected vascular headaches alone.  Instead, his unemployability was "caused by a combination of his headaches as well as non-service connected degenerative joint disease and fibromyalgia."

The Board is unable to agree with the Director of Compensation and Pension Service's April 2012 interpretation of the July 2011 VA opinion.  The Board's reading of the April 2012 report is that it sets forth two different opinions.  In the first numbered opinion, the examiner states that the service-connected headaches render the Veteran unable to engage in substantially gainful full time employment.  In the second numbered opinion, the examiner opines that the nonservice-connected disabilities render the Veteran unable to engage in substantially gainful full time employment.  The examiner then goes on to furnish a rationale for each opinion.  The Board's believes a reasonable interpretation of the report is that the examiner views the Veteran as unable to engage in substantially gainful employment due to his service-connected headaches alone, and the examiner also believes that the Veteran is unable to engage in substantially gainful employment due to his nonservice-connected disorders alone.  The fact that two separate numbered opinions are set forth along with the phrasing and language used by the examiner suggests that even though the Veteran may have other disabilities that render him incapable of securing and maintaining gainful employment, his service-connected vascular headaches, by themselves, would also prevent him from securing and maintaining any form of gainful employment.  

Based on the evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to a TDIU rating is warranted.  In reaching this decision, the Board has considered the Veteran's level of education, special training, and previous work experience, but not to his age or to the impairment caused by his nonservice-connected disabilities.  As was explained above, although the evidence shows that the Veteran's nonservice-connected fibromyalgia, DDD and DJD of the thoracolumbar spine, DDD in the cervical spine, and IBS render him unemployable, the evidence also supports a finding that his service-connected vascular headaches (by themselves) render him unemployable.  Thus, resolving all benefit of the doubt in the Veteran's favor, the Board must conclude that he is unemployable due to his service-connected disability.  38 U.S.C.A. § 5107(b). 

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2000 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board notes that a May 2006 VCAA notice letter informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of a TDIU rating on an extraschedular basis, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.


ORDER

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is warranted.  The appeal is granted, subject to laws and regulations applicable to payment of VA monetary benefits.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


